IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-94,273-01


              EX PARTE ANTHONY LEXINGTON KOPYCINSKI, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 85949-CR-A IN THE 149TH DISTRICT COURT
                           FROM BRAZORIA COUNTY


       Per curiam.

                                           OPINION

       Applicant was convicted of murder and sentenced to life years’ imprisonment. The

Thirteenth Court of Appeals affirmed his conviction. Kopycinski v. State, No. 13-20-00548-CR

(Tex. App.—Corpus Christi-Edinburgh, May 26, 2022) (not designated for publication). Applicant

filed this application for a writ of habeas corpus in the county of conviction, and the district clerk

forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant essentially contends that he did not receive appellate counsel’s notice of the court

of appeals’s judgment and advisement of the right to file a pro se petition for discretionary review

until after the deadline for filing such a petition had passed. The State and the trial court both

recommend that Applicant be allowed to file an out-of-time pro se petition for discretionary review.
                                                                                                          2

According to the record, appellate counsel timely sent a letter to Applicant advising him of the court

of appeals’s ruling and his right to file a pro se petition for discretionary review; however, the letter

was returned to appellate counsel as undeliverable because Applicant had been removed from the

address of his last known prison unit. By the time Applicant received appellate counsel’s second

letter, the deadline for filing, as well as the deadline for requesting an extension to file, a petition for

discretionary review had both passed.

        Relief is granted. Applicant may file an out-of-time petition for discretionary review of the

judgment of the Thirteenth Court of Appeals in cause number 13-20-00548-CR. Should Applicant

decide to file a petition for discretionary review, he must file it with this Court within thirty days

from the date of this Court’s mandate.

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered: November 16, 2022
Do not publish